Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20        PageID.119    Page 1 of 19




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

 CRYSTAL HARLOW,

              Plaintiff,                   Case No. 2019-cv-13568-LVP-MJH

 v.                                        Hon. Linda V. Parker

 SIXTH GEAR DISTRIBUTION,                  Mag. Judge Michael J. Hluchaniuk

              Defendant.



                                  ANSWER TO
                           CLASS ACTION COMPLAINT
      Defendant Sixth Gear Distribution, LLC (“SGD”), through its attorneys,

answers the Class Action Complaint (“Complaint”). To the extent not specifically

admitted, all allegations of the Complaint are denied.        SGD also denies any

allegations in footnotes or headings and further objects because they have not been

properly plead in accordance with the FRCP.

                            NATURE OF THE ACTION

      1.     Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation, except denies that it is appropriate to group separate gummy

products under a single label.

      2.     Lacks sufficient knowledge or information to form a belief as to the

truth of what plaintiff means by “formulates” in the second sentence, admits that
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20      PageID.120    Page 2 of 19




defendant manufactures, advertises, and sells various products containing CBD

throughout the United States, including Michigan.

       3.     Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       4.     Denies the allegations of paragraph 4.

       5.     Denies the allegations of paragraph 5.

       6.     Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       7.     Denies the allegations in paragraph 7.

       8.     Denies the allegations against defendant but acknowledges this

paragraph purports to be a summary of the complaint and the relief plaintiff seeks.

       9.     Denies the allegations in paragraph 9.

                                     PARTIES

       10.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       11.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       12.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20        PageID.121     Page 3 of 19




      13.    Admits the first sentence of paragraph 13. Lacks sufficient knowledge

or information to form a belief as to the truth of what plaintiff means by “formulates”

or “creates” in the second sentence, admits that defendant manufactures, advertises,

distributes and sells various products containing CBD throughout the United States

over the Internet, at retail stores, and wholesale to retail merchants, and denies the

remainder of the allegation in the second and third sentence of paragraph 13.

                          JURISDICTION AND VENUE

      14.    This allegation states a legal conclusion to which no responsive

pleading is required, but to the extent that responsive pleading is required, denies

that the amount in controversy exceeds $5,000,000, exclusive of interest and costs,

and lacks sufficient knowledge or information to form a belief as to the truth of the

remainder of the allegation.

      15.    This allegation states a legal conclusion to which no responsive

pleading is required, but to the extent that responsive pleading is required, lacks

sufficient knowledge or information to form a belief as to the truth of this allegation

except admits that SGD does business in Michigan.

      16.    This allegation states a legal conclusion to which no responsive

pleading is required, but to the extent that responsive pleading is required, denies

defendant’s products injured plaintiffs in Michigan, and lacks sufficient knowledge
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20        PageID.122     Page 4 of 19




or information to form a belief as to the truth of the rest of this allegation, except

admits that SGD does business in Michigan.

                                     PARTIES

       17.    Admits that SGD manufactured, sold, and marketed various gummy

products containing CBD under the Experience CBD brand name, and sold those

products through its website, retail stores, and wholesale to other retailers, and

denies the remainder of the allegations.

       18.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       19.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       20.    Admits the first sentence, and lacks sufficient knowledge or

information to form a belief as to the truth of the remainder of the allegation.

       21.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       22.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       23.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20        PageID.123     Page 5 of 19




       24.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       25.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       26.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       27.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       28.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation, except denies the allegation to the extent plaintiff includes

SGD among the “many CDB manufacturers and distributors” it discusses.

       29.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       30.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       31.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       32.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20      PageID.124    Page 6 of 19




       33.    Admits only that defendant identifies quantity of CBD in its products

using milligrams and lacks sufficient knowledge or information to form a belief as

to the truth of the rest of this allegation.

       34.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       35.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       36.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       37.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       38.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       39.    Lacks sufficient knowledge or information to form a belief as to the

truth of the allegation in the first sentence, except states that SGD’s CBD products

were manufactured with the amounts of CBD included on those products labels.

Denies the second sentence because it states a legal conclusion.

       40.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20         PageID.125   Page 7 of 19




       41.    Denies this allegation as alleged and further states that any statements

on SGD’s website speak for themselves.

       42.    Objects because this paragraph does not contain a short and plan

statement of any fact but only a photograph and a caption.

       43.    Denies as alleged and states that SGD’s website speaks for itself.

       44.    Denies as alleged and states that SGD’s website speaks for itself.

Further, SGD objects to plaintiff collectively grouping and labelling separate

products and denies that this is appropriate.

       45.    Denies.

       46.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       47.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation, except denies that defendant manufactured its CBD products

with lower levels of CBD than advertised.

       48.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       49.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       50.    Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation, except denies defendant made misrepresentations.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20           PageID.126    Page 8 of 19




       51.     Denies the first sentence because it states a legal conclusion. Lacks

sufficient knowledge or information to form a belief as to the truth of the second and

third sentence, except denies defendant made misrepresentations.

       52.     Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

                            CLASS ACTION ALLEGATIONS

       53.     Admits that plaintiff purports to bring this action individually and on

behalf of a national class as defined in this paragraph but denies that this is

appropriate.

       54.     Admits that plaintiff purports to bring this action on behalf of a subclass

of persons from the state of Michigan but denies that this is appropriate.

       55.     Admits that plaintiff purports to exclude from the class the individuals

and entities described.

       56.     No responsive pleading is required because it states a legal conclusion

but denies to the extent that a responsive pleading is required.

       57.     Denies paragraph 57 in its entirety.

       58.     Lacks sufficient knowledge or information to form a belief as to the

truth of this allegation.

       59.     Lacks sufficient knowledge or information to form a belief as to the

truth of this allegations.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20         PageID.127      Page 9 of 19




      60.    Admit that plaintiff does not know the number of class members and

lacks sufficient knowledge or information to form a belief as to the truth of this

allegation in all other respects.

      61.    No responsive pleading is required because it states a legal conclusion

but denies to the extent that a responsive pleading is required.

      62.    No responsive pleading is required because it states a legal conclusion

but denies to the extent that a responsive pleading is required.

      63.    Denies the first two sentences of paragraph 63 and lacks sufficient

knowledge or information to form a belief as to the truth of the third sentence.

      64.    Denies paragraph 64.

      65.    Lacks sufficient knowledge or information to form a belief as to the

truth of this paragraph, including subparagraphs a. through f. which do not appear to

belong in this paragraph.

                            CAUSES OF ACTION
                                   COUNT I
            Michigan Consumer Protection Act (MCL 445.903 et seq.)
               (On Behalf of Plaintiff and the Michigan Subclass

      66.    SGD restates and reincorporates the preceding paragraphs as if fully

stated herein.

      67.    Admits that plaintiff purports to bring this action on behalf of a subclass

of persons from the state of Michigan but denies that this is appropriate.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20          PageID.128     Page 10 of 19




        68.    Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        69.    Admits that SDG advertise, offered, or sold goods or services in

 Michigan, and lacks sufficient knowledge or information to form a belief as to the

 truth of the remainder of this allegation this allegation.

        70.    Denies.

        71.    Denies.

        72.    Denies.

        73.    Denies.

        74.    Denies.

        75.    Lacks sufficient knowledge or information to form a belief as tot the

 truth of what plaintiff and the purported Michigan subclass members seek.

                                     COUNT II
                           Breach of Express Warranty
                  (On Behalf of Plaintiff and the Michigan Subclass

        76.    SGD restates and reincorporates the preceding paragraphs as if fully

 stated herein.

        77.    Admits that plaintiff purports to bring this action on behalf of a subclass

 of persons from the state of Michigan but denies that this is appropriate.

        78.    Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20           PageID.129    Page 11 of 19




        79.    Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        80.    Denies.

        81.    Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        82.    Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        83.    Denies.

                                     COUNT III
                    Breach of Contract / Common Law Warranty
                  (On Behalf of Plaintiff and the Michigan Subclass

        84.    SGD restates and reincorporates the preceding paragraphs as if fully

 stated herein.

        85.    Admits that plaintiff purports to bring this action on behalf of a subclass

 of persons from the state of Michigan but denies that this is appropriate.

        86.    No responsive pleading is necessary because it states a legal conclusion

 but denies to the extent a responsive pleading is required.

        87.    Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        88.    Denies as alleged.

        89.    Denies as alleged.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20        PageID.130    Page 12 of 19




        90.    Denies.

        91.    Denies.

        92.    Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        93.    Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

                                     COUNT IV
                   Breach of Implied Warranty of Merchantability
                  (On Behalf of Plaintiff and the Michigan Subclass

        94.    SGD restates and reincorporates the preceding paragraphs as if fully

 stated herein.

        95.    Michigan’s Uniform Commercial Code speaks for itself.

        96.    Michigan’s Uniform Commercial Code speaks for itself.

        97.    Michigan’s Uniform Commercial Code speaks for itself.

        98.    States a legal conclusion to which no responsive pleading is required.

        99.    Denies.

        100. Denies.

        101. Denies.

        102. Denies.

        103. Denies.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20         PageID.131    Page 13 of 19




        104. Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        105. Denies.

        106. Admit that plaintiff demands this relief but denies she is entitled to it.

                                 COUNT V
                  Magnuson-Moss – Breach of Express Warranty
                            15 USC § 2301 et seq.
                       (On Behalf of the National Class)

        107. SGD restates and reincorporates the preceding paragraphs as if fully

 stated herein.

        108. Admits that plaintiff purports to bring this action on behalf of herself

 and a national class but denies that this is appropriate.

        109. Admits that plaintiff purports to bring this action under the Magnuson-

 Moss Warranty Act, 15 USC § 2301 et seq., but denies that SGD has violated this

 statute.

        110. Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        111. Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        112. Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation except admits that SGD now manufactures Experience CBD

 products after 2016.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20           PageID.132   Page 14 of 19




        113. No responsive pleading is required because it states a legal conclusion

 but denies to the extent a responsive pleading is required.

        114. No responsive pleading is required because it states a legal conclusion

 but denies to the extent a responsive pleading is required.

        115. Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

        116. No responsive pleading is required because it states a legal conclusion

 and states that the statute speaks for itself.

        117. Denies.

        118. Denies.

        119. Denies.

        120. Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation.

                                     COUNT VI
                                Unjust Enrichment
                        (On Behalf of Plaintiff and All Classes)

        121. SGD restates and reincorporates the preceding paragraphs as if fully

 stated herein.

        122. Admits that plaintiff purports to bring this action on behalf of herself

 and all classes but denies that this is appropriate.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20           PageID.133    Page 15 of 19




       123. Lacks sufficient knowledge or information to form a belief as to the

 truth of this allegation because “benefits” is not identified.

       124. Denies.

       125. Denies.

                                    COUNT VII
                                 Injunctive Relief
                       (On Behalf of Plaintiff and All Classes)

       126. SGD restates and reincorporates the preceding paragraphs as if fully

 stated herein.

       127. Admits that plaintiff purports to bring this action on behalf of herself

 and all classes, but denies that this is appropriate, especially because injunctive relief

 is a remedy and not a separate cause of action.

       128. Denies.

       129. Denies.

       130. Denies.

       131. Denies.

       132. Denies.

                               REQUEST FOR RELIEF

       For these reasons, defendant SGD request that this honorable Court enter the

 following relief:

       A.     Deny plaintiff’s request for class certification;
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20         PageID.134    Page 16 of 19




       B.     Dismiss the Complaint with prejudice;

       C.     Award SGD is attorney fees and costs;

       D.     Award all other appropriate relief.

                   SPECIAL AND AFFIRMATIVE DEFENSES

       Defendant Sixth Gear Distribution, LLC (“SDG”) alleges the following

 special or affirmative defenses and, by doing so, does not assume the burden of proof

 for any issue that would otherwise rest with plaintiff:


                                    FIRST DEFENSE
       Plaintiff has failed to state a claim upon which relief may be granted.

                                   SECOND DEFENSE
       Plaintiff has failed to provide pre-suit notice of the alleged defect or offer

 defendant a reasonable opportunity to cure as required by MCL § 440.2607. Further,

 if defendant had received such a letter, it would have offered plaintiff full refund or

 other cure satisfactory to her.

                                   THIRD DEFENSE
       Plaintiff purchased the goods knowing of the existence of the non-conformity

 on which the complaint is based.

                                   FOURTH DEFENSE
       Plaintiff’s claims are barred by the applicable statute of limitations.

                                   FIFTH DEFENSE
       Plaintiff lacks contractual privity with defendant.
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20         PageID.135    Page 17 of 19




                                  SIXTH DEFENSE
       Plaintiff did not purchase the product from defendant, and defendant did not

 receive any benefit from plaintiff that it would be unjust to retain.

                                SEVENTH DEFENSE
       Plaintiff’s claims are barred by the economic loss doctrine.

                                 EIGHTH DEFENSE
       Plaintiff’s claims are preempted by the Food, Drug and Cosmetics Act.

                                  NINTH DEFENSE
       Plaintiff’s claims are exempt from application of the Michigan Consumer

 Protection Act under MCL 445.904(1)(a) because the transactions or conduct at

 issue are specifically authorized under laws administered by a regulatory board

 officer acting under statutory authority of this state or the United States, including,

 but not limited to, the federal Food and Drug Administration and Drug Enforcement

 Administration.

                                 TENTH DEFENSE
       This Court lacks subject matter jurisdiction over plaintiff’s claim under the

 Class Action Fairness Act because the amount in controversy does not exceed

 $5,000,000, exclusive of interest and costs, and no other basis of jurisdiction exists

 to support class action claims based on state or federal law.

                               ELEVENTH DEFENSE
       If any violation of the Michigan Consumer Protection Act occurred, it was the

 result of a bona fide error because defendant applied the advertised and labelled
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20        PageID.136    Page 18 of 19




 amount of cannabidiol to each of its gummy products and implemented procedures

 to prevent the error.

                               TWELFTH DEFENSE
       Discrepancies between the advertised amount of cannabidiol and the amount

 received by plaintiff was limited to plaintiff’s product, to the particular lot from

 which plaintiff’s product came, or from errors in the testing process utilized by

 plaintiff’s attorneys.

                             THIRTEENTH DEFENSE
       Plaintiff’s request for injunctive relief is moot.

                             FOURTEENTH DEFENSE
       The issue about which plaintiff complains was caused after the product left

 defendant’s possession, custody, or control, including but not limited to the unique

 circumstances of product handling after being purchased either at wholesale or retail.

                              FIFTEENTH DEFENSE
       Plaintiff has failed to mitigate her damages.

                              SIXTEENTH DEFENSE
       Defendant reserves the right to add such other affirmative defenses as are

 appropriate through the course of discovery.



                                       KEMP KLEIN LAW FIRM

                                       By: /s/Ronald S. Nixon
                                       Brian H. Rolfe (P
                                       Ronald S. Nixon (P57117)
Case 2:19-cv-13568-LVP-MJH ECF No. 11 filed 01/28/20        PageID.137    Page 19 of 19




                                       Attorneys for Defendant
                                       201 W. Big Beaver Rd., Suite 600
                                       Troy, MI 48084
                                       Tel. (248) 528-1111
                                       Fax. (248) 528-5129
                                       brian.rolfe@kkue.com
                                       ron.nixon@kkue.com
 Dated: January 28, 2020

 4817-7035-0515



                                 Certificate of Service

 I hereby certify that on January 28, 2020, I electronically filed the foregoing paper
 with the Clerk of the Court using the ECF system which will send notification of
 such filing to the following to all interested parties.

                                  KEMP KLEIN LAW FIRM

                                  By /s/Marsha L. Johnson
                                        Marsha L. Johnson
